Citation Nr: 0716549	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, 
including as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty in the Air Force from June 
1981 to June 2001.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina which denied a claim of service connection for 
a left knee disorder, including as secondary to a service-
connected right knee disorder.  


FINDING OF FACT

There is no competent evidence of a current left knee 
disorder which is the result of a disease or injury incurred 
in service or is proximately due to or the result of the 
service-connected right knee traumatic arthritis.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a left 
knee disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in October 2003.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
veteran has been thoroughly informed consistent with 
controlling law, and has not indicated he has additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error given the thorough adjudication of 
this claim in the December 2004 statement of the case.  See 
also Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There 
has been no prejudicial error in the duty to inform the 
veteran.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) and Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

The veteran and his representative argue that, consistent 
with 38 U.S.C.A. § 5103A(d), he is entitled to an additional 
examination and additional diagnostic testing including MRI 
of the left knee to determine whether there is a disability 
present that could be related to the service-connected right 
knee.  The Board disagrees and finds that the October 2003 VA 
examination report and the November 2004 addendum, combined 
with the service medical record and post service record, 
provide sufficient competent medical evidence for the VA to 
make a decision on the claim.  Under such circumstances, an 
additional examination is not necessary.  See 38 C.F.R. 
§ 3.159 (c) (4) (2006).  

The veteran avers that he has a left knee disorder secondary 
to service-connected right knee traumatic arthritis.  In 
April 2001, prior to separation from service, he filed a 
claim for six disorders, including a right knee disorder.  
Service connection was granted for that disorder in a July 
2001 rating decision.  In September 2003, he filed a claim 
for service connection for his left knee as secondary to the 
service-connected right knee.  The RO denied that claim in 
the rating decision on appeal.  

Factual Background

Service medical records show substantial treatment for right 
knee pain and limited complaints related to the left knee.  
He had open reduction and internal fixation of the right knee 
in 1990.  In May 1992, the veteran reported left knee pain 
but there was good range of motion and no swelling.  In 
December 1996, the veteran complained of bilateral knee pain.  
The left knee was noted to have bony prominence at the tibial 
tubercle.  During a March 1997 orthopedic consultation for 
the knees, the left knee X-ray was noted as normal.  It was 
noted that the veteran had a history of open reduction and 
internal fixation of the right knee with subsequent 
additional surgery of the right knee.  Left knee pain was 
noted to have now developed.  There was tenderness in the 
internal aspect of the left knee.  There was no instability 
and straight leg raise was negative.  The assessment was left 
knee patellar tendonitis.  

Prior to his June 2001 service separation date, the veteran 
underwent VA general medical examination.  At the time of the 
April 2001 examination, he was evaluated for his right knee 
injury and surgery.  He also reported left knee ligament type 
pain in the medial aspect of the left knee, present for the 
past two years.  He reported that he had been told it was 
probably secondary to overcompensation for the right knee 
problem.  The pain was described as sharp and shooting.  The 
veteran denied swelling, fatigue, trauma or surgery to the 
left knee.  On physical examination, the veteran walked 
upright without a limp and appeared in no distress.  Both 
knees popped during examination.  Range of motion for both 
knees was 0 to 140 degrees.  There was no tenderness, laxity 
or swelling of either knee.  However, the left knee had 
minimal pinpoint tenderness over the medial aspect of the 
patella.  Left knee X-ray was normal, while the right knee X-
ray showed arthritis.  The diagnosis as to the left knee was 
chronic left knee pain, over-use syndrome, minimal functional 
loss due to pain.  The diagnosis for the right knee included 
arthritis.  

Following service, the veteran was treated at the VA medical 
center in Montgomery, Alabama where he was evaluated for 
bilateral knee problems.  The left knee had good range of 
motion and mild soft tissue swelling in September 2003.  

VA examination of the joints conducted by a nurse 
practitioner in October 2003 reflects the veteran's history 
of right knee injury and surgery in service as well as 
complaints of left knee pain related to overuse reportedly 
beginning in about 2000.  He noted that he had not been told 
he had arthritis in the left knee.  He treated the pain with 
ibuprofen periodically.  He denied surgery, and reported no 
subluxation or dislocation of the left knee.  He reported 
pain with sitting, driving, or bending.  On examination, 
flexion of the left knee was 125 degrees and extension was to 
0 degrees.  Patellofemoral testing of the left knee included 
Lachman, McMurray, varus/valgus strain, and PCL testing, and 
was all negative.  The veteran walked on his heels, toes, and 
in tandem with minimal pain.  His leg stretch was 5/5 
bilaterally.  No anterior knee swelling was noted.  Bilateral 
X-rays showed degeneration in the right knee and normal left 
knee.  The examiner noted that VA electronic records reviewed 
showed right knee arthritis in 2002.  The diagnosis was 
history of patella fracture and subsequent nonunion with 
multiple surgical procedures and associated degenerative 
arthritis of the right knee, and normal left knee exam.  The 
examiner opined that it was not likely that the left knee 
complaints were related to his degenerative joint disease of 
the right knee.  

Additional VA treatment records dated through November 2004 
show that in March 2004 his left knee had good range of 
motion and mild soft tissue swelling.  

The veteran requested that VA order an examination by an 
orthopedic specialist physician.  In November 2004, a VA 
physician reviewed the October 2003 medical evaluation and 
concluded that the examination was thorough and complete.  
The examiner opined that the conclusions in the October 2003 
report regarding the left knee were reasonable and accurate.  
The physician concluded that there was nothing to be gained 
by an additional examination.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection for certain chronic diseases, including 
arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Analysis

Although the veteran asserts he is seeking service connection 
for the left knee as secondary to the service-connected right 
knee, the Board observes that he did report left knee pain in 
service.  In this regard; however, there was no chronic left 
knee disorder diagnosed in service that is currently present.  
He certainly did receive treatment for left knee tenderness 
on some occasions, but there was no finding of arthritis or 
other chronic disorder.  In his April 2001 VA examination 
prior to separation, negative X-ray was noted.  There was 
only a diagnosis of chronic overuse of the left knee.  Since 
a diagnosis is an essential element under a direct theory of 
service connection, service connection for chronic pain must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).  

Moreover, since service, VA treatment records consistently 
show X-ray evidence of no arthritis of the left knee.  VA 
examination since separation, confirmed by a November 2004 
physician's addendum, shows a normal left knee.  Thus, there 
is no current chronic condition of the left knee.  

The veteran argues that this disorder is a result of his 
service-connected right knee disorder.  However, as the 
aforementioned review of the record demonstrates, there is no 
competent evidence to support his theory, and the claim must 
be denied.  

While the veteran believes he has a left knee disorder 
secondary to his service-connected right knee disorder, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  The Board has carefully reviewed the record and finds 
there is no diagnosis, finding or other competent evidence of 
a current left knee disorder either related to service or to 
the service-connected right knee.  No health care provider 
has indicated that there is such a disorder at present time 
which is either related to service or proximately due to the 
veteran's service-connected right knee.  Therefore, the Board 
finds entitlement to service connection for a left knee 
disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Service connection for a left knee disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


